Citation Nr: 0002016	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-11 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for post-operative 
residuals of a right inguinal herniorrhaphy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to February 1968, and again from April 1968 to 
November 1971.  The veteran's duty included service in the 
Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that the veteran had not submitted 
new and material evidence sufficient to reopen his service 
connection claim for post traumatic stress disorder (PTSD).  
At the same time, the RO continued the noncompensable 
disability evaluation then in effect for his service-
connected right inguinal herniorrhaphy.  Subsequently, in May 
1993, the rating for the right herniorrhaphy was increased to 
10 percent, effective from May 1990.  

The Board notes that in subsequent supplemental statements of 
the case dated in November 1996, September 1998, and June 
1999, the RO treated the claim for service connection for 
PTSD as if the claim had been denied on its merits, 
notwithstanding the earlier, June 1991 rating decision that 
new and material evidence had not been submitted to reopen 
the claim.  It appears that the RO subsequently reopened the 
claim on the basis of new and material evidence in the form 
of various diagnoses of PTSD, and that the reopened claim was 
also found to be well grounded.  The Board concurs in these 
determinations by the RO.  

REMAND

Increased Rating for Residuals of a Right Inguinal 
Herniorrhaphy

The Board finds itself unable to render an appropriate 
disposition as to this claim on the basis that the most 
recent comprehensive medical examination regarding this 
disability dates from March 1993.  Governing case law 
dictates that where entitlement to compensation is already 
established and the appropriateness of the present rating is 
at issue, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
As the Board is clearly unable to determine the veteran's 
current level of disability from an examination that is 
nearly seven years old, the Board finds that the veteran's 
increased rating claim must be remanded for the purpose of 
conducting a medical examination.

Service Connection for PTSD

The veteran alleges that he has PTSD as a result of stressful 
incidents in service, particularly in Vietnam, such as: (1) 
receiving a gunshot/shrapnel wound while in service in 
Vietnam (2) coming under mortar attack while in a truck 
traveling from Cam Rahn Bay to Nha Trang, and having a 
military colleague die in that attack, (3) (4) observing a 
woman tortured, (5) observing enemy prisoners pushed from 
U.S. helicopters to their deaths, and (6) observing mutilated 
corpses while working a burial duty upon his return to 
military service in Pennsylvania and West Virginia.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

A VA psychiatrist and VA licensed clinical social workers 
who examined the veteran on various occasions from September 
1995 to April 1996 diagnosed PTSD, and a VA clinical 
psychologist who examined the veteran more recently, 
in December 1998, agreed with their diagnosis.  This evidence 
is not refuted by any of the other medical evidence of 
record.  Therefore, the veteran clearly has a diagnosis of 
PTSD, so this point is not in dispute.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The dispositive 
issue thus becomes whether his PTSD is the result of the 
stressors he allegedly experienced in Vietnam.

In the June 1999 supplemental statement of the case, the RO 
indicated that it had provided the veteran with ample 
opportunity to submit more specific ("detailed") 
information concerning the stressors he alleges caused his 
PTSD-to permit independent objective verification of them-
but that he did not respond to the RO's request for this 
information.  There is no confirmation in the claims folder, 
however, that the RO gave him an opportunity to submit 
evidence of his service working on burial details upon his 
return to the United States.  In her December 1998 
examination, the VA clinical psychologist stated that "the 
veteran's report of his subsequent stateside assignment to 
burial detail impressed this examiner as a complex stressor 
which, under the conditions described, and with prior 
exposure to related horrors in the war zone, might reasonably 
constitute a traumatic stressor...which elicits both horror and 
helplessness."  The examiner went on to say that "this type 
of chronic exposure to death and distress of others (e.g. the 
handling of caskets, open viewing, and the acute grief of the 
surviving families) may be comparative to stressors 
experienced by individuals in crisis or first responder work, 
who also experience a higher associated risk of developing 
delayed PTSD or other stress disorders."

While the RO attempted to develop information that would 
verify the stressors alleged by the veteran during his tour 
of duty in Vietnam, it did not attempt to verify the 
veteran's duty assignment to burial duty upon his return to 
the United States. The personnel records in the veteran's 
claims folder to not delineate such an assignment clearly.  
Accordingly, based upon the detailed assessment from the VA 
examiner noted above, and since VA is on notice of a 
particular duty assignment, the proof of which, if obtained, 
might provide a basis for granting service connection, the RO 
should invite the veteran to submit such proof.  
See Robinette v. Brown, 8 Vet. App. 69 (1995), citing 
38 U.S.C.A. § 5103(a).  If obtained, the RO then may have 
sufficient information to again contact the U.S. Armed 
Services Center for Research of Unit Records, to permit a 
meaningful search to verify the stressors alleged.  
See Zarycki v. Brown, 6 Vet. App. 91, 93 (1995); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14(b)(5).

Further, if either his participation in combat or particular 
stressful experiences are corroborated, then the veteran 
should undergo another evaluation by a VA psychiatrist to 
obtain a medical opinion as to whether his PTSD is the result 
of a verified stressor in service.  See Russo v. Brown, 9 
Vet. App. 46, 52 (1996).  This is especially important in 
this case because it appears that all of the diagnoses of 
PTSD thus far have been based on stressful experiences in 
service as recounted by the veteran, himself, in the course 
of being examined and treated, as opposed to based on an 
actual review of his pertinent medical and personnel records 
from service and a confirmed stressor.  A diagnosis is only 
as good and credible as the history on which it is 
predicated.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development and actions:

1.  The RO should schedule the 
veteran for an appropriate VA 
examination to evaluate the current 
nature and extent of the residuals 
of residuals of a right 
herniorrhaphy.  The claims folder 
should be made available for review 
by the examiner.  All manifestations 
of residuals attributable to the 
service-connected right inguinal 
herniorrhaphy should be described.  

2.  The RO should request that the 
veteran provide a comprehensive 
statement containing as much detail 
and information as possible 
concerning the specifics (i.e., the 
who, what, when and where facts) of 
the stressors that he alleges to 
have experienced while in the 
military-but particularly, the 
burial assignments he held following 
his service in Vietnam.  It is 
essential that his statement 
includes a full, clear and 
understandable description of the 
events in question, and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed in Vietnam, 
and whether he personally witnessed 
their injuries or deaths, or learned 
of their tragedies through other 
means.  When identifying these 
individuals, the veteran must 
provide their full names, ranks, and 
unit designations to the company 
level.  He also must provide any 
information he has concerning other 
units that were involved, or any 
other identifying detail such as the 
best estimate of the date that the 
alleged incidents occurred and the 
type and location of the incidents, 
etc.  The veteran's statement should 
specifically include, but is not 
limited to, information 
concerning/from service colleagues 
who could confirm his assignment to 
burial duties after his Vietnam 
service, who can potentially 
corroborate his allegations.  
The veteran hereby is informed that 
the court has held that asking him 
to provide underlying facts, such as 
the names of the individuals 
involved or the dates and the places 
where the claimed events occurred, 
does not constitute either an 
impossible or onerous burden.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

3.  If the veteran submits evidence 
that corroborates the occurrence of 
one or more claimed stressful 
experiences in service, the RO 
should prepare the report referred 
to in paragraph 4, and proceed with 
the development requested in 
paragraphs 5 and thereafter.  
Otherwise, the RO should attempt to 
corroborate the veteran's alleged 
in-service stressful experiences 
through all appropriate means, 
including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) and 
the U.S. Armed Services Center for 
Research of Unit Records located at 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
This may require that the RO first 
obtain morning reports and/or 
similar types of clarifying evidence 
from the National Personnel Records 
Center (NPRC), or from similar 
sources, and that the RO submit this 
information with any that is 
provided by the veteran, or others 
acting on his behalf, for 
consideration.

4.  The RO should prepare a report 
detailing the nature of any in-
service stressful experience(s) 
determined to be established by the 
record.  This report is then to be 
added to the claims file.  If no in-
service stressful experience has 
been verified, then the RO should so 
state in its report, skip the 
development requested in paragraphs 
5 and 6, and proceed with paragraph 
7.

5.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist, 
preferably who has not previously 
examined him, to determine whether 
it is at least as likely as not that 
his PTSD is the result of his 
military service, to include in 
Vietnam.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 4, 
above, and the examiner must be 
instructed that only the 
corroborated stressful experiences 
referred to therein may be 
considered for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
a current diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed 
appropriate, then the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the 
specific stressor(s) underlying the 
diagnosis, 
and comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
found to be established by the RO.  
Similarly, if a diagnosis of another 
type of psychiatric illness is 
deemed appropriate, whether in lieu 
of or in addition to PTSD, the 
examiner should explain the basis 
for the diagnosis, as well as 
comment upon the relationship, 
if any, between that diagnosis and 
the veteran's military service.

It also is imperative that the 
examiner review the claims folder, 
containing all evidence relevant 
to the case, including a copy of 
this REMAND.  The examination report 
must be typewritten and include all 
examination findings and the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

6.  The RO should review the 
examination report to determine if 
it is in compliance with the 
directives of this REMAND.  If not, 
it should be returned, along 
with the claims file, for immediate 
corrective action. 
See 38 C.F.R. § 4.2.

7.  After completion of the 
foregoing (and any additional 
development deemed warranted by the 
record), the RO should review the 
veteran's claims for an increased 
rating for his service-connected 
right herniorrhaphy residuals and 
service connection for PTSD on the 
basis of all pertinent evidence of 
record-to include that added to the 
record since the issuance of the 
most recent supplemental statement 
of the case (SSOC)-and in light of 
all pertinent legal authority and 
precedent.  The RO must provide 
adequate reasons and bases for 
its decision, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

8.  If the benefits sought by the 
veteran continue to be denied, then 
he and his representative should be 
furnished an SSOC and given the 
opportunity to submit written or 
other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


